— Appeal from an order of the Court of Claims, entered March 11, 1976, which denied claimants’ motion to place the instant case on the General Calendar of the court pending the outcome of claimants’ action in Supreme Court. Claimants filed a notice of claim against the State on February 28, 1975. In May, 1975 claimants commenced an action in Supreme Court, Ulster County, against various individuals and corporations. Both actions arose out of the same occurrence. On January 6, 1976 claimants moved in the Court of Claims for an order placing their claim on the General Calendar until termination of their action in Supreme Court. Counsel for the State of New York joined in claimants’ motion. The motion was orally denied from the bench and an order containing no explanation was entered on March 10, 1976. This appeal ensued. While it apparently has been the policy of the Court of Claims to require claimants to dispose of pending litigation in the Supreme Court before proceeding with trial in the Court of Claims (Bronxville Palmer v State of New York, 34 AD2d 714), said policy is not inflexible and is best left for interpretation and application to the court which promulgated it. We do not perceive it to be our function to interfere with the manner in which the Court of Claims chooses to manage its calendar. This is particularly so, where, as here, there can be no prejudice to claimants since the State concurs in their position that the Supreme Court action be tried first. Order affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Larkin, JJ., concur.